Citation Nr: 9915400	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cancer of the left 
lung based on in-service use of tobacco products.

2.  Entitlement to service connection for cancer of the left 
lung secondary to nicotine addiction acquired in service.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active service in the Navy from September 
1943 to January 1946, and again from May 1952 to October 
1952, when he received a medical discharge based on a pre-
existing elbow condition.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia that denied his 
claims of entitlement to service connection for left lung 
cancer based on in-service smoking and/or secondary to 
nicotine addiction acquired in service.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  No competent evidence has been submitted to demonstrate 
that the appellant has suffered from left lung cancer related 
to his period of military service, including due to cigarette 
smoking or nicotine dependence that occurred during service. 


CONCLUSION OF LAW

The appellant has not submitted evidence of well-grounded 
claims for service connection for left lung cancer due to 
tobacco use or secondary to nicotine addiction.  38 U.S.C.A. 
§§ 101(24), 1101, 1112, 1113, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he contracted left lung cancer as 
a result of smoking that had its onset in active miliary 
service.  He asserts that he did not smoke prior to entering 
active service at age 17 in 1943, and that he became addicted 
to cigarettes after they were given to him in service.  He 
further asserts that he smoked continuously from 1943 until 
1984, when he was diagnosed with lung cancer.  

The appellant is therefore seeking service connection for 
cancer of the left lung due to tobacco use.  The legal 
question to be answered, initially, is whether the appellant 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If he has not presented a well-
grounded claim, his appeal must fail with respect to that 
claim and there is no duty to assist him further in the 
development of his claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the appellant's claims 
are not well-grounded.

When examined for enlistment in September 1943, there was no 
report of lung cancer and the appellant's chest x-ray and 
respiratory system were normal.  Clinical records are 
negative for complaints or diagnosis of lung cancer or 
nicotine dependence and in January 1946, when he was examined 
for separation from service, lung cancer was not found and 
the chest x-ray and respiratory system were normal.  Lung 
cancer was also not reported when the appellant underwent an 
entrance examination in May 1952; the chest x-ray was normal, 
as was the physical examination of the lungs and chest.  
Subsequent service clinical records are negative for 
complaints or diagnosis of lung cancer or nicotine dependence 
and lung cancer was not found when the appellant was observed 
for a Medical Evaluation Board in July 1952.  There is no 
indication in the service medical records for either period 
of service that the appellant was or was not a smoker.

The post-service evidence of record contains a December 1952 
report from the Borland-Hancock Clinic.  The reporting 
physician noted that the appellant had related beginning to 
feel a dull aching discomfort in his mid-epigastrium in 
August 1952.  He was put on a diet and taken off cigarettes, 
according to the physician.  Review of the evidence of record 
reveals a letter written by another private physician who 
treated the appellant; the letter is dated in August 1954, 
and states that this doctor had been treating the appellant 
since April 1953 for complaints of abdominal cramps and 
chronic constipation.  He further stated that the appellant 
had stopped smoking, coffee and alcohol.  The evidence of 
record also contains a January 1955 statement of a friend and 
the February 1955 statement of the appellant's wife.  The 
friend stated that ever since the appellant's stomach began 
hurting him in July 1952, he had lost weight, was nervous and 
had to stop smoking.  The appellant's wife stated that she 
had first noticed the appellant's stomach trouble in July 
1952, when he was home on leave.  She further stated that his 
stomach hurt him lots and that he had to stop smoking.

The appellant underwent a VA medical examination in March 
1969; his chest x-ray was within normal limits and 
examination of his respiratory system was normal.  In June 
1969, he was hospitalized for treatment of his diabetes; on 
physical examination, his lungs were clear bilaterally to 
auscultation and he demonstrated good expansion of the chest.  
During an October 1969 VA medical examination, the appellant 
reported that he smoked a pipe, as well as cigarettes and 
cigars.  On physical examination, his respiratory system was 
found to be normal.

In June 1985, the appellant was diagnosed with squamous cell 
carcinoma of the left lung.  One third of the left lung was 
removed in July 1985, and the remainder was removed in 
October 1985.  He has not had any recurrence of the cancer 
since then.

In May 1996, the appellant was sent by his doctor to a 
cardiologist for a consultation.  He was noted to have a 
history of smoking and lung cancer.  The appellant was also 
noted to have cardiac risk factors, including a smoking 
history which was stated to be 20 pack years with abstinence 
of 16 years.  The social history section stated that the 
appellant had quit smoking 16 years previous.  Thus the 
appellant would have quit smoking in 1980, and smoked a pack 
a day for twenty years before that, or a pack-and-a-half for 
fifteen years.

In a written statement submitted in March 1997, the appellant 
claimed to have started smoking cigarettes in October 1943, 
in boot camp.  He stated that he was smoking a pack of 
cigarettes a day until February 1944, when he increased to a 
pack-and-a-half a day.  He said he was smoking one-and-a-half 
packs per day of cigarettes, a couple of cigars and a package 
of smoking tobacco in June 1944, and that he continued this 
usage thereafter, including when he entered the Navy again in 
May 1952.  He further stated that he quit smoking and other 
tobacco use in April 1984.  Based on this account, the 
appellant would have had 60 pack years of cigarette use 
alone.

Lastly, the evidence of record includes a letter from the 
appellant's long-time treating physician dated in August 
1997.  In the letter, the doctor states that the appellant 
started smoking in 1943, and quit in 1984.  He further states 
that the appellant's nicotine addiction began while he was in 
service in the early years of his life.  The Board notes that 
the physician does not state that the cancer was related to 
any tobacco use in general, or that appellant's tobacco use 
in service resulted in the lung cancer.  Furthermore, it is 
unknown what medical records the physician reviewed before 
making these statements, or whether he is simply repeating a 
history related by the appellant himself.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Warren v. Brown, 6 Vet. 
App. 4 (1993).  

According to 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of left lung cancer in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, a disease that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  During the 
pendency of the appellant's appeal, 38 U.S.C.A. § 1103 was 
modified to  preclude the establishment of service connection 
based upon a finding that a disease or injury, attributable 
to the use of tobacco use by the veteran during his active 
service, became manifest or was aggravated during active 
service or became manifest to the requisite degree of 
disability during any applicable presumptive period as set 
forth in 38 U.S.C.A. §§ 1112 or 1116.  See Internal Revenue 
Service Restructuring and Reform Act of 1998 (IRS Reform 
Act), Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) (to 
be codified at 38 U.S.C.A. § 1103).  The new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect the appellant's claims on appeal.  As such, the Board 
will review the appellant's claims under the applicable 
statues, laws and regulations in effect in November 1993, at 
the time he filed his claims for service connection.

A precedential opinion, dated in January 1993, by the VA 
General Counsel, that is binding upon the Board pursuant to 
38 U.S.C.A. § 7104(c), clarified when entitlement to benefits 
may be awarded based upon in-service tobacco use.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93).  This opinion determined that 
direct service connection of disability may be established if 
the evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.  Id.

The General Counsel issued a clarification of this opinion in 
January 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.  
Id.  Explanation of VAOPGCPREC 2-93 (dated January 1993).

After a review of the appellant's statements, lay statements 
and medical evidence associated with the file, the Board 
finds that there is no evidence of record other than the 
appellant's statements to indicate when he began to smoke, 
but there is medical evidence and third-party statements to 
the effect that the appellant quit smoking in July 1952, and 
that he abstained until at least August 1954.  There is also 
medical evidence that the appellant was smoking again in 
October 1969, many years after his separation from service, 
but it is unknown when exactly he resumed smoking.  
Furthermore, there is no medical evidence to show that the 
appellant's left lung cancer resulted from use of tobacco 
during service; none of the medical or pathology reports 
relate the cancer to smoking and there is no indication that 
if said cancer is due to tobacco use, that it was the use 
between October 1943 and January 1946, or May 1952 to July 
1952, that was the etiologic cause of the cancer, as opposed 
to any post-service tobacco use.  Accordingly, service 
connection on a direct basis is not warranted in this case.

With regard to the issue of secondary service connection, a 
recent precedential opinion by the VA General Counsel was 
issued in May 1997 to clarify when service connection may be 
granted for tobacco-related disability on the basis that such 
disability is secondary to nicotine dependence that arose 
from a veteran's tobacco use during service.  VAOPGCPREC 19-
97 (O.C.G. Prec. 19-97).  Specifically, the VA General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  Additionally, on the issue of proximate 
cause, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death that severs the causal connection 
to the service-acquired nicotine dependence.  Such 
supervening causes may include sustained full remission of 
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  Id.

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 
38 C.F.R. § 3.310(a), only if a veteran's nicotine 
dependence, that arose in service, and resulting tobacco use 
may be considered the proximate cause of the disability or 
death which is the basis of the claim.  VAOPGCPREC 19-97 
(O.C.G. Prec. 19-97).

Here, there is no medical evidence of in-service nicotine 
dependence.  It is again pertinent to note that the medical 
evidence shows that, as of approximately 1996, the appellant 
had abstained for 16 years and had only a 20 pack year 
history.  This information, coupled with the medical and lay 
evidence of record that the appellant did not smoke between 
July 1952 and August 1954, indicates that the vast majority 
of his smoking must have occurred after service (between 1960 
or 1965 and 1980) and that his two to eight years of 
abstinence would constitute a sustained full remission of any 
service-related nicotine dependence.  His subsequent 
resumption of the use of tobacco products therefore 
represents a de novo dependence.  In any case, there is no 
medical evidence to show that his left lung cancer is 
etiologically related to his claimed nicotine dependence 
during service.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The appellant has contended that service connection should be 
granted for left lung cancer.  Although the evidence shows 
that the veteran underwent removal of his left lung in 1985 
due to cancer, as noted above, no competent medical evidence 
has been submitted to show that this cancer was related to 
service or any incident thereof.  On the other hand, the 
record reflects that his lungs were normal on separation from 
both periods of service and the first post-service evidence 
of record of lung cancer is from 1985, more than thirty years 
after the appellant's second separation from service.  In 
short, no medical opinion or other medical evidence relating 
the appellant's lung cancer to service or any incident of 
service has been presented.

The appellant is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Moray v. Brown, 5 Vet. App. 463 (1993); 
Espiritu, 2 Vet. App. at 494.  See also Harvey v. Brown, 6 
Vet. App. 390, 393-94 (1994).  Here, the appellant has not 
submitted any medical opinion or other medical evidence that 
supports his claims.  The evidence now of record fails to 
show that the appellant had left lung cancer due to in-
service smoking or as a result of in-service nicotine 
dependence on a secondary basis.  Thus, these claims may not 
be considered well-grounded.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.  Since the claims are not well-grounded, they must be 
denied.  Because the appellant's claims are not well-
grounded, the VA is under no duty to assist the appellant in 
further development of the claims.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not well-grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its August 1997 rating decision and in its 
October 1998 Supplemental Statement of the Case (SSOC) in 
which the appellant was informed that medical evidence of 
record was negative for any clinical correlation between in-
service smoking and the development of lung cancer in 1985.  
Thus, the Board concludes that the notice required in 
Robinette has been satisfied.  Moreover, there is no 
indication that there are any available records which would 
make the claims well-grounded.

Further, as the evidence needed to well ground these claims 
is essentially similar to that needed to allow the claims, 
the appellant has been informed as to what is needed.  Thus 
there is no prejudice in the Board entering a decision on the 
subissue of whether the claims are well-grounded, which in 
any case, was discussed by the RO in its rating decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that he developed left lung cancer due to his in-
service smoking or that his resumption of smoking after 
August 1954 was related to service, and since he has failed 
to present competent medical evidence that his claims of 
nicotine addiction and lung cancer due to service are 
plausible, that is, he has failed to present medical evidence 
that links the alleged nicotine addiction and the left lung 
cancer to service, the claims for service connection for left 
lung cancer and nicotine addiction must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995). 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for left lung cancer due to in-service 
tobacco use or secondary to nicotine addiction acquired in 
service is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

